Order entered April 26, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01386-CV

             HARRY DAVIS D/B/A FIRST HOME CONSULTING, Appellant

                                               V.

   CITIBANK, NA, AS TRUSTEE FOR, WAMU SERIES 2007-HE2 TRUST, Appellee

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-11-12737

                                           ORDER
       We GRANT appellant’s April 24, 2013 amended second motion for an extension of time

to file a brief. Appellant shall file his brief on or before May 22, 2013. We caution appellant

that no further extension of time will be granted absent extraordinary circumstances.


                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE